We are of opinion that the Constitution and the statutes in furtherance thereof require the election of a sheriff of the county of Queens at the general election in November, 1919, and that the fact that Sheriff Mitchell was elected at a special election to fill the vacancy caused by the death of Sheriff Stier does not in any way prevent or postpone this application of the Constitution and the Election Law. The order is, therefore, reversed, without costs, and the motion denied, without costs. Jenks, P. J., Mills, Rich, Blackmar and Kelly, JJ., concurred.